          Case 1:19-mc-00547-RA Document 14 Filed 10/05/20 Page 1 of 2




                                 33 LIBERTY STREET, NEW YORK, NY 10045-0001



 MEGHANN E. DONAHUE
   VICE PRESIDENT AND
ASSOCIATE GENERAL COUNSEL

                                                       September 24, 2020

BY ECF

Hon. Ronnie Abrams
United States District Court
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

       Re:     Gujarat State Petroleum Corp. Ltd. v. Republic of Yemen, 19-mc-00547 (RA)

Dear Judge Abrams:

       I represent the Federal Reserve Bank of New York (“New York Fed”) in the above-
referenced matter. I write in response to the judgment creditors’ September 21, 2020 motion to
compel post-judgment discovery from the New York Fed of “any assets and accounts held by the
Central Bank of Yemen.” Judgment Creditors’ Br. 1 (ECF No. 9); see ECF Nos. 8–10
(“Motion”).

        Judgment creditors are oil companies seeking to collect an arbitration award in a
commercial dispute against judgment debtors, the Republic of Yemen and the Yemeni Ministry
of Oil and Minerals. The New York Fed, an operating arm of the nation’s central bank, is not a
party to this action. The New York Fed provides banking services to foreign central banks,
including the Central Bank of Yemen, also a non-party to this action.

        Judgment creditors have served the New York Fed with two Information Subpoenas With
Restraining Notices. The first, dated December 11, 2019, concerned accounts or assets of the
Republic of Yemen and the Yemeni Ministry of Oil and Minerals. The New York Fed timely
responded that it maintains no accounts, money, or other assets or property held by, or for the
benefit of, the judgment debtors. The second, dated January 17, 2020, sought the same
information — and ordered restraint of funds pursuant to N.Y. C.P.L.R. § 5222(b) — for an
entirely different sovereign entity, distinct from the judgment debtors: the Central Bank of
Yemen. The New York Fed again timely responded and, since then, has explained its discovery




             T 212.720.2718   F 212.720.8709   E meghann.donahue@ny.frb.org   W www.newyorkfed.org
          Case 1:19-mc-00547-RA Document 14 Filed 10/05/20 Page 2 of 2




                                                                            Hon. Ronnie Abrams
                                                                             September 24, 2020
                                                                                              2
objections thoroughly to the judgment creditors, both orally and in writing. The January 17
subpoena is the subject of the Motion.

        On September 22, 2020, the New York Fed contacted Chambers to inform the Court it
intends to oppose the Motion and objects to the discovery sought. See Individual Rules &
Practices in Civil Cases, Ronnie Abrams, U.S.D.J. (Feb. 6, 2020) ¶ 3.1 Chambers instructed the
New York Fed to submit a letter indicating how much time it would need to respond to the
Motion. I subsequently contacted counsel for the judgment creditors. We have jointly agreed,
and respectfully request, that the New York Fed be allowed until October 30, 2020 to submit its
opposition to the Motion, and that judgment creditors be given until November 13, 2020 to reply.



Application granted.                             Respectfully submitted,

SO ORDERED.
                                                 /s/ Meghann E. Donahue

____________________
                                                 Meghann E. Donahue
Hon. Ronnie Abrams
                                                 Vice President and
10/5/2020
                                                  Associate General Counsel




1
  While judgment creditors moved pursuant to, inter alia, Rules 26 and 37 of the Federal Rules
of Civil Procedure, they did not request a pre-motion conference, see Local Civil R. 37.2, instead
filing complete motion papers.
